El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Francisco Arce fue acusado de baber infringido la Reso-lución Conjunta No. 22 de 5 de junio de 1919 (p. 781) para reglamentar la venta de café extranjero porque habiendo traficado en esa clase de café en el período de tiempo com-prendido entre el 14 y 30 de septiembre de 1923 no colocó en la parte exterior de su establecimiento en que almacenó ese café un rótulo expresando su nombre, el número de la licencia que le fuera concedida para traficar con café ex-tranjero y además las palabras “Traficante en café extran-jero”; y porque en el indicado período de tiempo no llevó el registro que previamente debió obtener del Tesorero de Puerto Rico para asentar diariamente las cantidades de café que entraran y salieran de su establecimiento, el país de la procedencia del café, y los nombres y domicilios de los ven-dedores y de los compradores.
'Habiendo sido condenado interpuso esta apelación en la que alega entre otros motivos para que revoquemos la sen-tencia condenatoria que no se lia probado que él sea alma-cenista de café extranjero ni que baya traficado con esa clase de café.
*341Hemos examinado la prueba presentada en el juicio y con vista de ella llegamos a la conclusión de que no se ba probado que el apelante baya realizado los actos que se le imputan en la acusación, pues lo que tiende a probar la evi-dencia es que dichos actos fueron realizados por la mer-cantil Sucesores de Grilet & Arce, y aunque está admitido que el apelante es socio gestor de esa sociedad, no se ba probado que sea el único gestor, ni que ba sido el verda-dero actor de los hechos que se le imputan.

Debe revocarse la sentencia apelada y absolverse al acu-sado.